DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 and 14-16, in the reply filed on 08-03-22 is acknowledged.
Claims 13 and 17 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christiansen (US5490065).
Re Claim 1, Christiansen show and disclose
A component carrier, comprising: 
a first stack (fig. 1) comprising at least one first electrically conductive layer structure (14, fig. 1) and/or at least one first electrically insulating layer structure (12, fig. 1); 
a hole formed (hole in 12, fig. 1) within the first stack; and 
a non-deformable solid body (10, fig. 1) closing a portion of the hole and being spaced with respect to side walls of the hole by a gap (fig. 1).
	Re Claim 3, Christiansen show and disclose
The component carrier as set forth in claim 1, wherein the non- deformable solid body comprises or consists of glass (For example, Corning 7556 glass [col. 4, line 52]).
Re Claim 4, Christiansen show and disclose
The component carrier as set forth in claim 1, wherein the non- deformable solid body comprises or consists of resin (Other methods fill the holes with epoxy resins [col. 2, line 15]).
Re Claim 8, Christiansen show and disclose
The component carrier as set forth in claim 1, wherein at least a portion of the hole comprises an electrically conductive inner side wall (18, fig. 1).
Re Claim 14, Christiansen show and disclose
A method for manufacturing a component carrier, the method comprising: 
forming a first stack (fig. 1) comprising at least one first electrically conductive layer structure(14, fig. 1) and/or at least one first electrically insulating layer structure (12, fig. 1); 
forming a hole (hole in 12, fig. 1) within the first stack; and 
closing at least a portion of the hole by inserting a non-deformable solid body (10, fig. 1) in the hole, wherein the non-deformable solid body is spaced with respect to side walls of the hole by a gap (fig. 1).
Claim(s) 1, 5, 8-9, 11-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by En et al. (US7535095).
Re Claim 1, En show and disclose
A component carrier, comprising: 
a first stack top (stack of top second 12, fig. 18a) comprising at least one first electrically conductive layer structure (conductive layer, fig. 18a) and/or 
at least one first electrically insulating layer structure (of 12, fig. 18a); 
a hole (17 in top second 12, fig. 18a) formed within the first stack; and a non-deformable solid body (15, fig. 1) closing a portion of the hole and being spaced with respect to side walls of the hole by a gap (fig. 18a).
Re Claim 5, En show and disclose
The component carrier as set forth in claim 1, wherein the non- deformable solid body comprises or consists of copper (copper, [col. 58, line 53]).
Re Claim 8, En show and disclose
The component carrier as set forth in claim 1, wherein at least a portion of the hole comprises an electrically conductive inner side wall (14, fig. 18a).
Re Claim 9, En show and disclose
The component carrier as set forth in claim 8, further comprising: an electric connector (conductor at bottom of top second 12, fig. 18a), wherein the electrically conductive inner side wall is electrically contacted with a contact terminal (contact portion, fig. 18a) of the connector.
Re Claim 11, En show and disclose
The component carrier as set forth in claim 1, further comprising: at least one further hole (another hole, fig. 18a) formed in the first stack; and at least one further non-deformable solid body (another 15, fig. 18a) closing a portion of the at least one further hole and being spaced with respect to side walls of the at least one further hole by a gap (fig. 18a).
Re Claim 12, En show and disclose
The component carrier as set forth in claim 11, wherein the non- deformable solid body comprises a first spatial dimension (of 15, fig. 18a) and at least one of the at least one further non-deformable solid body comprises a second spatial dimension (another 15, fig. 18a) being different from the first spatial dimension (fig. 18a).
Re Claim 14, En show and disclose
A method for manufacturing a component carrier, the method comprising: 
forming a first stack (stack of top second 12, fig. 18a) comprising at least one first electrically conductive layer structure (conductive layer, fig. 18a) and/or at least one first electrically insulating layer structure (of top second 12, fig. 18a); 
forming a hole (17 in top second 12, fig. 18a) within the first stack; and 
closing at least a portion of the hole by inserting a non-deformable solid body (15, fig. 18a) in the hole, wherein the non-deformable solid body is spaced with respect to side walls of the hole by a gap (fig. 18a).
Re Claim 15, En show and disclose
The method as set forth in claim 14, further comprising: forming a further hole (another hole in top 12, fig. 18a) within the first stack; and closing at least a portion of the further hole by inserting a further non-deformable solid body (another 15, fig. 18a) in the further hole, wherein the further non-deformable solid body is spaced with respect to side walls of the further hole by a gap (fig. 18a).
Re Claim 16, En show and disclose
The method as set forth in claim 14, wherein forming the first stack is carried out on a tape (1, fig. 18a) and wherein the method further comprises: forming, next to the first stack, an additional first stack (top 12, fig. 18a) on the tape, the additional first stack comprising at least one additional first electrically conductive layer structure (conductive layer, fig. 18a) and/or at least one additional first electrically insulating layer structure (top 12, fig. 18a); forming an additional hole (hole in top 12, fig. 18a) within the additional first stack; and closing at least a portion of the additional hole by inserting an additional non- deformable solid body (15, fig. 18a) in the additional hole, wherein the additional non-deformable solid body is spaced with respect to side walls of the additional hole by a gap (fig. 1).
Claim(s) 1-2, 11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US6270002).
Re Claim 1, Hayashi show and disclose
A component carrier, comprising: 
a first stack (lower stack, fig. 4b) comprising at least one first electrically conductive layer structure (5, fig. 4b; metal plate [col. 19, line 27]) and/or at least one first electrically insulating layer structure (12, fig. 4b; A ball arrangement device 1 made of a super-EMPLA plastics using PEEK was used [col. 20, line 26]); 
a hole (hole in 5, fig. 4b) formed within the first stack; and 
a non-deformable solid body (4, fig. 4b) closing a portion of the hole and being spaced with respect to side walls of the hole by a gap (fig. 4b).
Re Claim 2, Hayashi show and disclose
The component carrier as set forth in claim 1, wherein the non- deformable solid body is a ball (fig. 4b).
Re Claim 11, Hayashi show and disclose
The component carrier as set forth in claim 1, further comprising: at least one further hole (another hole, fig. 4b) formed in the first stack; and at least one further non-deformable solid body closing a portion of the at least one further hole (fig. 4b) and being spaced with respect to side walls of the at least one further hole by a gap (fig. 4b).
Re Claim 14, Hayashi show and disclose
A method for manufacturing a component carrier, the method comprising: 
forming a first stack (lower stack, fig. 4b) comprising at least one first electrically conductive layer structure (meat plate 5, fig. 4b; [col. 19, line 27]) and/or at least one first electrically insulating layer structure (12, fig. 4b; A ball arrangement device 1 made of a super-EMPLA plastics using PEEK was used [col. 20, line 26]); 
forming a hole (hole in 5, fig. 4b) within the first stack; and 
closing at least a portion of the hole by inserting a non-deformable solid body (4, fig. 4b) in the hole, wherein the non-deformable solid body is spaced with respect to side walls of the hole by a gap (fig. 4b).
Re Claim 15, Hayashi show and disclose
The method as set forth in claim 14, further comprising: forming a further hole (another hole, fig. 4b) within the first stack; and closing at least a portion of the further hole by inserting a further non-deformable solid body in the further hole (fig. 4b), wherein the further non-deformable solid body is spaced with respect to side walls of the further hole by a gap (fig. 4B).
Claim(s) 1, 6, 8-9, 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoya et al. (US5559443).
Re Claim 1, Yokoya show and disclose
A component carrier, comprising: 
a first stack (stack, fig. 1B and 3) comprising at least one first electrically conductive layer structure (conductive layers, fig. 1B and 3) and/or at least one first electrically insulating layer structure (insulating layers, fig. 1B and 3); 
a hole (through hole, fig. 1B and 3) formed within the first stack; and 
a non-deformable solid body (22, fig. 1B) and 3 closing a portion of the hole and being spaced with respect to side walls of the hole by a gap (fig. 1B and 3).
Re Claim 6, Yokoya show and disclose
The component carrier as set forth in claim 1, further comprising: a fixing medium (40 in 2 and solder in 1, fig. 1B and 3) located at least partially within the hole, wherein the fixing medium is in contact with the non-deformable solid body (fig. 1B and 3).
Re Claim 8, Yokoya show and disclose
The component carrier as set forth in claim 1, wherein at least a portion of the hole comprises an electrically conductive inner side wall (plated conductive side wall, fig. 1B and 3).
Re Claim 9, Yokoya show and disclose
The component carrier as set forth in claim 8, further comprising: an electric connector (12, fig. 1B) wherein the electrically conductive inner side wall is electrically contacted with a contact terminal of the connector (fig. 1B).
Re Claim 10, Yokoya show and disclose
The component carrier as set forth in claim 9, wherein the hole has a first hole portion (top portion in 2, fig. 1B) and a second hole portion (bottom portion in 1, fig. 1B) being directly connected to each other, and the first hole portion has a first diameter larger than a diameter of the non-deformable solid body and the second hole portion has a second diameter smaller than the diameter of the non-deformable solid body (fig. 1B).
Re Claim 11, Yokoya show and disclose
The component carrier as set forth in claim 1, further comprising: at least one further hole (another hole, fig. 1A and 3) formed in the first stack; and at least one further non-deformable solid body (another 22, fig. 1 and 3) closing a portion of the at least one further hole (fig. 1B and 3) and being spaced with respect to side walls of the at least one further hole by a gap (fig. 1B and 3).
Re Claim 12, Yokoya show and disclose
The component carrier as set forth in claim 11, wherein the non- deformable solid body comprises a first spatial dimension (fig. 1B) and at least one of the at least one further non-deformable solid body comprises a second spatial dimension (fig. 3) being different from the first spatial dimension (fig. 1B and 3].
Re Claim 14, Yokoya show and disclose
A method for manufacturing a component carrier, the method comprising: 
forming a first stack (fig. 1B) comprising at least one first electrically conductive layer structure (conductive layers, fig. 1B) and/or at least one first electrically insulating layer structure (insulating layers, fig. 1B); 
forming a hole (hole, fig. 1B) within the first stack; and 
closing at least a portion of the hole by inserting a non-deformable solid body (22, fig. 1B) in the hole, wherein the non-deformable solid body is spaced with respect to side walls of the hole by a gap (fig. 1B).
Re Claim 15, Yokoya show and disclose
The method as set forth in claim 14, further comprising: forming a further hole (another hole, fig. 1A and 3) within the first stack; and closing at least a portion of the further hole by inserting a further non-deformable solid body (another 22, fig. 1B and 3) in the further hole, wherein the further non-deformable solid body is spaced with respect to side walls of the further hole by a gap (fig. 1B and 3).
Claim(s) 1, 8-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (US6071810).
Re Claim 1, Wada show and disclose
A component carrier, comprising: 
a first stack (of middle 81, fig. 1B) comprising at least one first electrically conductive layer structure (conductive layer, fig. 1B) and/or at least one first electrically insulating layer structure (insulating layer, fig. 1B); 
a hole (right hole in middle of 81, fig. 1B) formed within the first stack; and 
a non-deformable solid body (83, fig. 1B) closing a portion of the hole and being spaced with respect to side walls of the hole by a gap (fig. 1B).
	Re Claim 8, Wada show and disclose
The component carrier as set forth in claim 1, wherein at least a portion of the hole comprises an electrically conductive inner side wall (printed conductive side wall, fig. 1B).
Re Claim 9, Wada show and disclose
The component carrier as set forth in claim 8, further comprising: an electric connector (82, fig. 1B), wherein the electrically conductive inner side wall is electrically contacted with a contact terminal of the connector (fig. 1B).
Re Claim 10, Wada show and disclose
The component carrier as set forth in claim 9, wherein the hole has a first hole portion (top portion, fig. 1B) and a second hole portion (bottom portion, fig. 1B) being directly connected to each other, and the first hole portion has a first diameter larger than a diameter of the non-deformable solid body and the second hole portion has a second diameter smaller than the diameter of the non-deformable solid body (fig. 1B).
Re Claim 11, Wada show and disclose
The component carrier as set forth in claim 1, further comprising: at least one further hole (left hole in middle 81, fig. 1B) formed in the first stack; and at least one further non-deformable solid body (another 83, fig. 1B) closing a portion of the at least one further hole and being spaced with respect to side walls of the at least one further hole by a gap (fig. 1B).
Re Claim 12, Wada show and disclose
The component carrier as set forth in claim 11, wherein the non- deformable solid body comprises a first spatial dimension (of right hole, fig. 1B) and at least one of the at least one further non-deformable solid body comprises a second spatial dimension (of left hloe, fig. 1B) being different from the first spatial dimension (fig. 1B).
Re Claim 14, Wada show and disclose
A method for manufacturing a component carrier, the method comprising: 
forming a first stack (of middle 81, fig. 1B) comprising at least one first electrically conductive layer structure (conductive layer, fig. 1B) and/or at least one first electrically insulating layer structure (insulating layer, fig. 1B); 
forming a hole (right hole in middle 81, fig. 1B) within the first stack; and 
closing at least a portion of the hole by inserting a non-deformable solid body (83, fig. 1B) in the hole, wherein the non-deformable solid body is spaced with respect to side walls of the hole by a gap (fig. 1B).
Re Claim 15, Wada show and disclose 
The method as set forth in claim 14, further comprising: forming a further hole (rleft hole, fig. 1B) within the first stack; and closing at least a portion of the further hole by inserting a further non-deformable solid body (another 83, fig. 1B) in the further hole, wherein the further non-deformable solid body is spaced with respect to side walls of the further hole by a gap (fig. 1B).
Re Claim 16, Wada show and disclose
The method as set forth in claim 14, wherein forming the first stack is carried out on a tape (support tape under 81s, fig. 1B) and wherein the method further comprises: forming, next to the first stack, an additional first stack (top 81, fig. 1B) on the tape, the additional first stack comprising at least one additional first electrically conductive layer structure (conductive layer, fig. 1B) and/or at least one additional first electrically insulating layer structure (insulating layer, fig. 1B); forming an additional hole (hole in top 81, fig. 1B) within the additional first stack; and closing at least a portion of the additional hole by inserting an additional non-deformable solid body (83, fig. 1B) in the additional hole, wherein the additional non-deformable solid body is spaced with respect to side walls of the additional hole by a gap (fig. 1B).

Allowable Subject Matter
11.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
 The component carrier as set forth in claim 6, wherein the fixing medium comprises or consists of a curable or cured paste, in particular a paste being curable by ultraviolet radiation.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 7 and all claims dependent thereof patentable over art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-7535095-B1 US-6952049-B1 US-6270002-B1 US-5723367-A US-5559443-A US-5490965-A US-6071810-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848